     Case 4:19-cv-01637 Document 3-4 Filed on 05/07/19 in TXSD Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION



  JOHNSON COUNTY,
                         Plaintiff
                   v.                                       Civil Action No. 4:19-cv-01637

  PURDUE PHARMA L.P., et al.,
                         Defendants.


                 [PROPOSED] ORDER REMANDING TO STATE COURT
                        AND AWARDING COSTS AND FEES

       Upon consideration of the Plaintiff Johnson County’s Motion to Remand and for Costs and

Fees, any response thereto, the authorities cited therein, and the operative portions of the record,

the Court, upon finding that it lacks subject matter jurisdiction over this matter on the face of the

Notice of Removal and the CAFA provision upon which the one removing Defendant relies,

hereby GRANTS the Plaintiff Johnson County’s motion in its entirety.

       THEREFORE, IT IS ORDERED THAT this case be remanded to the 152d Judicial District

Court of Harris County, Texas for further proceedings in MDL No. 18-0358, In Re: Texas Opioid

Litigation, that a certified copy of this order be mailed by the clerk of this Court to the clerk of the

Texas court, and that Defendant CVS Health Corporation pay the Plaintiff Johnson County its just

costs and expenses, including attorneys fees, incurred as a result of the removal.



                                               __________________________________________
                                               UNITED STATES DISTRICT COURT JUDGE


                                                   1
     Case 4:19-cv-01637 Document 3-4 Filed on 05/07/19 in TXSD Page 2 of 3




Submitted on May 7, 2019, by:

Matthew R. McCarley (Attorney in Charge)
Texas Bar No. 24041426
mccarley@fnlawfirm.com
Bryan Fears
Texas Bar No. 2400886
fears@fnlawfirm.com
Majed Nachawati
Texas Bar No. 24038319
mn@fnlawfirm.com
S. Ann Saucer
Texas Bar No. 00797885
mn@fnlawfirm.com

FEARS NACHAWATI, PLLC
5473 Blair Rd.
Dallas, TX 75231
Tel. (214) 890-0711
Fax (214) 890-0712

COUNSEL FOR JOHNSON COUNTY




                                           2
     Case 4:19-cv-01637 Document 3-4 Filed on 05/07/19 in TXSD Page 3 of 3



                              CERTIFICATE OF SERVICE
       I, Matthew R. McCarley, hereby certify that on the 7th day of May 2019, I caused a copy

of [Proposed] Order Remanding to State Court and Awarding Costs and Fees to be served via the

Court’s ECF system and/or via U.S. Mail.

                                           /s/ Matthew R. McCarley
                                           Matthew R. McCarley




                                              3
